Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 5/102021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020,10/11/2021 was considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jackrel on 12/17/2021

The application has been amended as follows: 
 (Currently Amended) A light emitting structure, comprising:
a layered stack comprising a first set of doped layers, a second layer, a light emitting layer positioned between the first set of doped layers and the second layer, and an electrical contact to the first set of doped layers, wherein:
the first set of doped layers, the second layer, and the light emitting layer comprise semiconductor materials;
the first set of doped layers comprises a first sub-layer, a second sub-layer, and a third sub-layer, the third sub-layer being adjacent to the light emitting layer;
the first, second and third sub-layers comprise a first, second and third superlattice, respectively;
well layers of the second superlattice are thicker than well layers of the first and third superlattices;

the electrical contact to the first set of doped layers is made to the second sub-layer; 
the first, second and third sub-layers are doped n-type; [[and]]
an electrical conductivity of the second sub-layer is higher than an electrical conductivity of the first and third sub-layers;
the light emitting layer comprises a fourth superlattice;
the second layer comprises a fifth superlattice; and
the fifth superlattice is a chirped superlattice comprising changing well layer thicknesses, changing barrier layer thicknesses, or changing well layer and barrier layer thicknesses through the fifth superlattice.

(Original) The light emitting structure of claim 1, wherein:
light with a wavelength shorter than 300 nm that is emitted from the light emitting layer passes through the first set of doped layers before being emitted from the light emitting structure; and
the second sub-layer absorbs from 10% to 60% of the light emitted from the light emitting layer that reaches the second sub-layer.

(Original) The light emitting structure of claim 1, wherein the well layers of the second superlattice comprise materials with lower bandgaps than the well layers of the first and third superlattices.

(Cancelled) 

(Original) The light emitting structure of claim 4, wherein the first, second, third, fourth, and fifth superlattices each comprise sets of GaN well layers and AlN barrier layers.

(Currently Amended) The light emitting structure of claim 1 [[4]], wherein the [[fifth]] -chirped superlattice is a p-type chirped superlattice 

(Currently Amended) A light emitting structure, comprising:
a layered stack comprising a first set of doped layers, a second layer, a light emitting layer positioned between the first set of doped layers and the second layer, and an electrical contact to the first set of doped layers, wherein:
the first set of doped layers, the second layer, and the light emitting layer comprise semiconductor materials;
the first set of doped layers comprises a first sub-layer, a second sub-layer, and a third sub-layer, the third sub-layer being adjacent to the light emitting layer;
the electrical contact to the first set of doped layers is made to the second sub-layer;
the first, second and third sub-layers are doped n-type;
an electrical conductivity of the second sub-layer is higher than an electrical conductivity of the first and third sub-layers;
the first, second and third sub-layers comprise a first, second and third superlattice, respectively;
the light emitting layer comprises a fourth superlattice;
the second layer comprises a fifth superlattice; [[and]]
the first, second, third, fourth, and fifth superlattices each comprise sets of GaN well layers and AlN barrier layers; and
the fifth superlattice is a chirped superlattice comprising changing well layer thicknesses, changing barrier layer thicknesses, or changing well layer and barrier layer thicknesses through the fifth superlattice.

(Original) The light emitting structure of claim 7, wherein:

the second sub-layer absorbs from 10% to 60% of the light emitted from the light emitting layer that reaches the second sub-layer.

(Original) The light emitting structure of claim 7, wherein well layers of the second superlattice are thicker than well layers of the first and third superlattices.

(Currently Amended) The light emitting structure of claim 7, wherein the [[fifth]] chirped superlattice is a p-type chirped superlattice 

11. – 26. (Cancelled)

REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance: Prior art neither teqach nor suggust “ a light emitting structure, comprising: the first set of doped layers, the second layer, and the light emitting layer comprise semiconductor materials; the first set of doped layers comprises a first sub-layer, a second sub-layer, and a third sub-layer, the third sub-layer being adjacent to the light emitting layer; the first, second and third sub-layers comprise a first, second and third superlattice, respectively; well layers of the second superlattice are thicker than well layers of the first and third superlattices; barrier layers of the second superlattice are thinner than barrier layers of the first and third superlattices; the electrical contact to the first set of doped layers is made to the second sub-layer;  the first, second and third sub-layers are doped n-type; an electrical conductivity of the second sub-layer is higher than an electrical conductivity of the first and third sub-layers; the light emitting layer comprises 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816